FELDER, Judge,
concurring:
I dissented in United States v. Eggleston, 2 M.J. 1066 (A.C.M.R. 13 December 1976), because there was no evidence in the record that the appellant used either his rank as staff sergeant or his position as a supply sergeant to foster the distribution of contraband to a fellow soldier. This case is factually different from Eggleston and does not compel the same result, when a thorough analysis is made of the Relford1 jurisdictional criteria. United States v. Moore, 24 U.S.C.M.A. 293, 295, 52 C.M.R. 4, 6, 1 M.J. 448 (1976); see United States v. McCarthy, 25 U.S.C.M.A. 30, 33, 54 C.M.R. 30, 33, 2 M.J. 26, 29 (1976).
In my opinion, the off-post sale of illicit drugs to a subordinate military policeman by a noncommissioned officer, who was also entrusted with the responsibility of law enforcement, is distinctively embarrassing to the United States Army and constitutes the flouting of military authority.2 This added feature, which was not present in Eggleston, coupled with the fact that the funds used for one of the purchases were obtained from soldiers located on post, are sufficient to establish service-connection. For these reasons, I agree with the decision of the majority.

. Relford v. Commandant, 401 U.S. 355, 365, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971).


. In United States v. Johnson, 2 M.J. 569, SI 1811 (A.C.M.R. 30 Dec. 1976) (dissenting opinion), I stated that the flouting of military authority connotes more than the mere violation of any provision of the Uniform Code of Military Justice or an Army regulation. It implies a course of criminal conduct that singularly insults or makes a mockery of the military. I believe the facts of the instant case fall squarely within the ambit of that definition.